Citation Nr: 0917875	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-41 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound of the left lower extremity.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, denying the Veteran's claims of service 
connection.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Portland, Oregon in March 2009.  A written transcript of the 
hearing was prepared and incorporated into the evidence of 
record.  

The Board notes that the Veteran indicated in January 2004 
notice of disagreement that he was seeking service connection 
for a shell fragment wound of the right lower extremity, 
rather than the left lower extremity.  Subsequently, the RO 
proceeded to adjudicate claims for both the right and left 
lower extremity.  In June 2006, a statement of the case (SOC) 
was issued regarding the Veteran's right lower extremity.  
The Veteran did not appeal this decision, and the RO 
subsequently ceased adjudication of this issue.  The Veteran 
indicated in his March 2009 hearing testimony that he did not 
know which leg was injured.  However, since the Veteran did 
not file a timely appeal of the decision regarding his right 
lower extremity, and since the RO closed that appeal, the 
Veteran's claim of service connection for a shell fragment 
wound of the right lower extremity is not currently before 
the Board.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557 (2003).  

The issues of entitlement to service connection for PTSD, 
hypertension and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran does not have any residuals of a shell fragment 
wound to the left lower extremity related to military 
service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a shell 
fragment wound of the left lower extremity have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, an August 2003 letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in the November 2008 supplemental 
statement of the case (SSOC), the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a shell 
fragment wound of the left lower extremity because there is 
no evidence to satisfy any of the McLendon criteria discussed 
above.  Specifically, there is no medical or lay evidence 
suggesting that the Veteran has a current disability of the 
left lower extremity, or, that the Veteran suffered any 
injury of the left lower extremity during his military 
service.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  The Veteran 
was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA tried on numerous occasions to 
obtain the Veteran's service medical records, but it was 
found that these records could not be obtained and any 
further attempt to obtain them would be futile.   VA has 
obtained the records of the Veteran's medical treatment with 
VA, however.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

At the outset of this discussion, the Board notes that it 
appears that, as alluded to above, all of the Veteran's 
service medical and personnel records have been destroyed in 
a fire at the National Personnel Records Center (NPRC) in 
1973, and have not been located.  Under such circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  However, upon 
review of the record, there is no evidence to suggest that 
service connection may be warranted in this case.  

Specifically, the Veteran's post-service medical records are 
silent as to treatment for or complaints of an injury of the 
left lower extremity.  The Veteran filed a claim of service 
connection for a shell fragment wound of the right lower 
extremity in January 1993.  The Veteran was subsequently 
afforded VA examination of his lower extremities at this 
time.  The examiner noted that the Veteran reported 
sustaining a shrapnel wound to the right upper thigh when a 
grenade when off while he was serving in Korea in 1953.  The 
Veteran noted that he sought no treatment for this reported 
injury.  The examiner noted examining both of the Veteran's 
lower extremities.  The only scar found according to the 
examiner was a small 5 millimeter (mm) scar at the back of 
the right upper thigh.  No evidence of an injury or scar on 
the left lower extremity was noted at this time.  

The Veteran's medical records since 1993 do not indicate that 
the Veteran has since sought treatment for an injury of the 
left lower extremity.  A VA treatment note from November 2004 
indicates that the Veteran received X-rays for both of his 
knees.  However, there is no indication that the Veteran 
complained of an injury to the left lower extremity due to 
shrapnel.  Further, the radiologist made no mention of 
shrapnel when interpreting the X-rays.  

Therefore, since the record contains no evidence of a 
disability of the left lower extremity, service connection is 
not warranted.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of an injury to the left lower extremity, the Board 
must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The above conclusion is supported by the lay evidence of 
record as well.  According to the Veteran's March 2009 
hearing testimony, the Veteran reported having a small scar 
on one of his thighs that he described as "just a little 
speck."  The Veteran reported that it had been so long since 
he looked at the scar that he himself did not even know what 
leg it was on.  Further, the Veteran testified in this 
hearing that he thought this injury "might" have originated 
in-service.  This evidence suggests that the Veteran has a 
scar on one of his legs of unknown origin.  Therefore, the 
lay evidence of record does not demonstrate that the Veteran 
has any residuals of a shrapnel wound of the left lower 
extremity.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a shell fragment wound of the left 
lower extremity must be denied.


ORDER

Entitlement to service connection for a shell fragment wound 
of the left lower extremity is denied.  


REMAND

Post-traumatic Stress Disorder

The Veteran has filed a claim of entitlement to service 
connection for PTSD.  Upon review of the record, and in light 
of the fact that the Veteran's service medical records appear 
to have been destroyed in a fire at the NPRC in 1973, the 
Board concludes that additional steps must be taken before 
appellate review may proceed on the Veteran's claim.  The 
record contains numerous diagnoses of PTSD.  However, these 
diagnoses are not based on a confirmed in-service stressor, 
or confirmed exposure to combat.  

The Veteran reported in his August 2003 PTSD questionnaire 
that he received the combat infantryman badge (CIB), two 
silver stars and two bronze stars.  The Veteran should be 
asked to provide any evidence he has corroborating his 
receipt of these awards.  VA should also attempt to obtain 
verification of the Veteran's alleged awards.  The Veteran 
has also reported that he was offered the Purple Heart, but 
he turned down this award.  The Veteran should submit any 
documentation or other evidence supporting that this 
occurred.  The Board recognizes that the record contains a 
statement from the Veteran's nephew dated March 1993, which 
indicates that the Veteran reported being offered the Purple 
Heart, but turning it down.  However, a statement merely 
reciting what the Veteran has said is not sufficient evidence 
to establish that the Veteran was wounded in combat.  

The AMC attempt to obtain additional records for 
verification, including morning reports, unit records, and 
other specific documents that could be used to corroborate 
the Veteran's claims.  The Veteran has asserted that a 
photograph he submitted in November 2005 is sufficient to 
prove his division of service.  However, while this 
photograph does show an individual with a uniform with a 2nd 
Infantry Division insignia on the shoulder, VA is unable to 
positively identify the individual in the photograph.  As 
such, this evidence by itself is not sufficient proof of the 
Veteran's service in the 2nd Infantry Division of the 9th 
Infantry Regiment.  The Veteran must supply more detailed 
information.  

Once the above steps have been completed, and if verification 
of the Veteran's in-service stressors or his exposure to 
combat is found, the Veteran should be scheduled for a VA 
PTSD examination, to determine whether a diagnosis of PTSD is 
appropriate, and if so, whether his PTSD is related to his 
military service.  


Hypertension and Gastroesophageal Reflux Disease

Finally, the Veteran contends that he is entitled to service 
connection for hypertension and gastroesophageal reflux 
disease (GERD) as secondary to his PTSD.  Service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Therefore, the Veteran's eligibility for secondary 
service connection is contingent on the outcome of his claim 
of service connection for PTSD.  

The Board, therefore, finds that the claims for secondary 
service connection are inextricably intertwined with the PTSD 
claim at issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
As such, the Board defers ruling on this matter until after 
the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be asked to submit 
any additional information he has 
pertaining to the numerous awards he 
contends to have received in service.  The 
Veteran should also be asked to submit 
detailed information regarding the unit 
and company he served with in Korea.  

The Veteran should also be asked to submit 
additional information regarding his 
claimed stressor of being in a bunker 
during a mortar attack.  The Veteran 
should provide dates and details 
identifying the unit he was assigned to at 
the time.  The Veteran should also be 
informed of other types of evidence he can 
submit to support his claim, such as lay 
statements from other veterans who were 
present at this time.  

2.  The AMC should also attempt to obtain 
additional evidence that can assist in 
verifying the Veteran's claims.  This 
includes unit records, morning reports, 
and lists of commendations, if available.  

3.  Once the above has been completed, and 
if and only if the Veteran's claims of 
combat exposure or in-service stressors 
are verified, the Veteran should be 
afforded a VA psychiatric examination.  
The examiner must be afforded a copy of 
the Veteran's claims file at this time.  
The examiner should provide an opinion as 
to whether a diagnosis of PTSD is 
appropriate, and if so, whether it is at 
least as likely as not that the Veteran's 
PTSD is related to his verified in-service 
stressors.  

4.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


